Opinion by
Judge Pryor:
The agreement in this case by which the heirs of McConnel and Dickinson were to own the realty in common, each one in proportion *528to his lien is made part of the record and we see no reason why it should not be enforced.

Porter & McQuown, for appellant.


Wm. Dickinson, T. M. Dickey, for appellee.

A conveyance was made to them by Ranbold in satisfaction of the debt, and when the land was sold by the commissioner, such was the condition of the title.
The purchase, therefore, by Dickinson enured to the benefit of all the parties, and the court erred in having the conveyance máde by the commissioner to Dickinson and apportioning the proceeds of sale.
If necessary to pay debts, the heirs of McConnel and Dickinson should contribute to the purchase by Dickinson in proportion to each one’s lien. If not necessary to pay debts, the deed to Dickinson, if the commissioner has made one, should be cancelled, and to ascertain this fact the case should go to the commissioner, if the administrator desires it, but the agreement should not be disturbed merely to pay the administrator commission on the amount collected. This can be clone by making the heirs of McConnel, or the estate, pay it.
J udgment reversed and remanded for proceedings consistent with this opinion.
Judgment reversed.